Citation Nr: 0708547	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-23 693	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from September 
1943 to August 1945, and he died in August 1993.  The 
appellant seeks benefits as the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1. The veteran died in August 1993; the death certificate 
lists the cause of death as atherosclerotic heart disease 
(ASHD); the listed cause of death was first clinically 
demonstrated many years after his period of active service.

2. There is no competent evidence to show that the veteran's 
fatal ASHD was due to any disability that was incurred in 
service from September 1943 to August 1945, manifested during 
the first post-service year, or was otherwise related to 
service.  

3. A service-connected disability is not shown to have caused 
or contributed materially in producing or hastening the 
veteran's death.  

CONCLUSION OF LAW

The fatal ASHD was not due to disease or injury that was 
incurred in or aggravated by service, or proximately due to 
or the result of a disability that was presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice was sent to the appellant prior to 
the initial RO rating decision in September 2004, which 
denied her claim of service connection for the cause of the 
veteran's death.  In the VCAA notice sent to the appellant in 
July 2004, the RO advised her of what was required to prevail 
on her claim for Dependency and Indemnity Compensation (DIC) 
benefits, that is, service connection for the cause of the 
veteran's death; what specifically VA had done and would do 
to assist in the claim; and what information and evidence the 
appellant was expected to furnish.  The RO specifically 
informed the appellant that VA would assist her in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the appellant had to 
provide both identifying information and a signed release for 
VA to obtain private records on her behalf.  She was asked to 
submit any evidence in her possession that pertained to the 
claim.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

As to the degree of disability assignable, such notice was 
provided in a letter from the RO to the appellant dated in 
April 2006.  In any event, as the claim is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the appellant with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The appellant was afforded the 
opportunity for a hearing, but she declined to request a 
hearing.  The RO has attempted to obtain the veteran's 
service medical records, but the service department indicated 
in June 2004 that there were no available medical or clinical 
records on file.  The appellant has furnished a copy of the 
veteran's death certificate, records from Veterans Memorial 
Medical Center dated in 1974 and 1982, and a certification 
from San Lazaro Hospital dated in October 2004.  The 
appellant has not provided any other private medical records.  
She has not identified any additionally available evidence, 
to include VA records, for consideration in her appeal.  

The Board notes that VA did not conduct medical inquiry in 
the form of obtaining a VA opinion in an effort to 
substantiate the claim, and that further development in this 
respect is not required because any opinion obtained would be 
speculative for the reasons that follow.  38 U.S.C.A.§ 5103A 
(d).  There is no record of ASHD or any heart disability 
during service and no competent evidence of persistent or 
recurrent symptoms relevant to heart disease since service 
until many years later.  Under these circumstances a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  The Board now proceeds to review the merits of the 
claim.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as cardiovascular disease, if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that disability 
which is causally related to service was either a principal 
or contributory cause of the veteran's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).

Analysis 

In this case, the appellant contends that the veteran's death 
was caused by disability incurred in service.  Specifically, 
she maintains that the veteran died as a result of combat 
injuries suffered during service.  She noted in her 
application that the veteran had once told her that he 
vomited blood after the war and was hospitalized at San 
Lazaro Hospital.    

The veteran's death certificate shows that the veteran died 
at his residence in August 1993 and that the cause of death 
was atherosclerotic heart disease (ASHD).  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  

The claims file does not contain any medical records 
contemporaneous with service or for many years thereafter 
related to heart disease.  A certification dated in October 
2004 from San Lazaro Hospital indicated that the veteran was 
admitted in January 1947, but the diagnosis was acute 
ileocolitis, not a heart condition.  Records dated in 1974 
from the Veterans Memorial Medical Center comprise the first 
evidence in the file to show treatment and diagnosis of a 
heart condition.  These records indicate that the veteran was 
admitted for the second time due to chest pain that had been 
intermittent since one year prior to admission.  He was 
discharged from the hospital in March 1974 with various 
diagnoses to include those of arteriosclerotic heart disease 
and coronary insufficiency.  Records dated in 1982 from that 
same hospital show treatment of the veteran for hypertensive 
cardiovascular disease, among other conditions.  

The medical evidence of record does not relate the veteran's 
fatal ASHD to the period of his active duty more than 45 
years earlier, nor is there any medical evidence that the 
veteran's ASHD was related to any disability that was 
incurred in or aggravated during service.  

In view of the foregoing, the Board finds that there is no 
favorable evidence to show that the veteran's fatal ASHD was 
due to any disability incurred in service, or manifest within 
the year following his recognized service.  As there are no 
service medical records to show treatment for or diagnosis of 
atherosclerotic heart disease, or any heart condition, and 
there are no medical records showing such for many years 
thereafter, the appellant's claim is wholly unsubstantiated.  

The Board acknowledges the appellant's assertions that the 
veteran's death was a result of combat during service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the appellant is not competent to provide 
an opinion requiring medical knowledge, such as questions 
relating to causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, her own assertions do not 
constitute competent medical evidence that the veteran's 
death was related to his service.

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death (ASHD) was 
not caused by any disability incurred in service, manifested 
with the first post-service year, or otherwise related to 
service.  The underlying cause of death is nonservice-
connected, and the requirements of service connection for the 
cause of the veteran's death have not been met.  



As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


